DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 26 May 2021 have been fully considered.  Rejections under sections 112 and 103 are withdrawn.  However, new rejections under section 112 are presented.  Double patenting rejections are withdrawn.  Newly-introduced subject matter is addressed in the rejection under section 101 below.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
14/919852, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The ’852 application discloses assigning a scoring value to each of a plurality of feature vectors based on analyzing the set of words of the user “based on frequency and recentness of one or more indicators.”  This is not adequate written disclosure for the claimed “assigning a scoring value, which is generated by statistically analyzing the set of words used by the user based on all the set of words used by the plurality of users.”

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The disclosure recites assigning a scoring value to each of a plurality of feature vectors based on analyzing the set of words of the user “based on frequency and recentness of one or more indicators.”  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Step 2A, Prong One
The claims recite unstructured social data of a plurality of users, the unstructured social data comprising one or more cognitive indicators pertaining to specific users based on a set of words used by the specific users within the unstructured social data.  This is a mental process.  I can read social media posts by someone mentioning a broken TV, and form the mental judgment that have the cognitive indicator of being likely to buy a TV.
The claims recite analyzing, by the at least one computer device, the unstructured social data created by each user of the plurality of users to reveal a personality of the user by, for each user of the plurality of users, automatically assigning a scoring value to each of a plurality of feature vectors, which are associated with the user, based on the set of words of the one or more indicators used by the user within the unstructured social data generated by the user, the set of feature vectors having at least one feature vector that is selected from a group, comprising: an empathy feature vector, an egotism feature vector, or a neuroticism feature vector for each of the plurality of users.  This is a mental process.  I can read posts, and judge them on a scale from 1-5 based on how egoist they are based on observations of 
The claims recite identifying, by the at least one computer device, attributes of each cluster of a plurality of clusters formed from two or more users from the plurality of users having common personality characteristics based on the feature vectors shared by users grouped in the cluster.  This is a mental process.  I can group two people together who I scored similarly using pen and paper to keep track of them.
The claims recite determining a commercial offer that is tailored to a first cluster based on the attributes of the users in the cluster and to determining a second commercial offer that is tailored to a different cluster based on the attributes of the users in the cluster.  This is a form of marketing or sales activities or behaviors – commercial or legal interactions – which is abstract.  See MPEP 2106.04(a)(2).
The claims recite forwarding the commercial offer tailored to the first cluster to people in the first cluster, and the commercial offer tailored to the second cluster to people in the second cluster.  This is a form of marketing or sales activities or behaviors – commercial interactions – which is abstract.  See MPEP 2106.04(a)(2).
Taken as a whole, the invention is directed to targeted commercial offers, which is a form of marketing or sales activities or behaviors – commercial interactions – which is abstract.  See MPEP 2106.04(a)(2).
Step 2A, Prong Two
This judicial exception is not integrated into a practical application because the additional elements amount to either instructions to perform the abstract idea on a computer, or insignificant extra-solution activity.
See MPEP 2106.04(d); MPEP 2106.05(b), (f).
Receiving the unstructured social data is insignificant extra-solution activity – a data gathering step. See MPEP 2106.04(d); MPEP 2106.05(g), (f).
The recitation of a “predictive model,” inasmuch as it is taken to mean a computer algorithm, is, without any claimed details, recited in terms of its outcome, and is without any particulars.  See MPEP 2106.04(d); MPEP 2106.05(b), (f).  The capability to determine an offer “in real time” arises solely from the capabilities of a general-purpose computer, and therefore this is not grounds for patentability.  See MPEP 2106.05(f)(2); FairWarning IP, LLC v. Iatric Sys., 839 F.3d 1089, 1095, 120 USPQ2d 1293, 1296 (Fed. Cir. 2016).
Using a computer to forward the offer is insignificant extra-solution activity, similar to a printer that is used to output the offer.  See MPEP 2106.04(d); MPEP 2106.05(g), (f).
Step 2B
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are well-understood, routine, and conventional.
The computer device, processing unit, memory, and computer-readable storage medium are generic.  Specification [0043]-[0047].
Receiving social media posts is using the Internet to gather data, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015).
A generic “predictive model” is gathering statistics, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., 788 F.3d at 1362-63.
Forwarding the offer is using the Internet to transmit data, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., 788 F.3d at 1363.
Dependent Claims

As per claims 3-4, 11, and 17, receiving a history of past transactions is insignificant extra-solution activity – a data gathering step. See MPEP 2106.04(d); MPEP 2106.05(g), (f).  As well, it is using the Internet to gather data, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., 788 F.3d at 1363.
As per claims 5-6, 12, and 18, assigning the value as claimed is forming a judgment based on observed frequency and recentness, grouping is a judgment based on observing the values, plotting can be performed by pen and paper, and determining a difference between graphical representations is a judgment based on observation
As per claims 7, 13, and 19, selecting an offer from a set of predetermined offers is a form of marketing or sales activities or behaviors – commercial interactions – which is abstract, along with being a mental judgment of which offer to select.  See MPEP 2106.04(a)(2).
As per claims 8, 14, and 20, changing the grouping based on a response to an offer is a mental process, as I can judge that a person does not belong in a group related to people looking for high-end TV if they respond negatively to an offer for a high-end TV.  Receiving the response is an insignificant data gathering step. See MPEP 2106.04(d); MPEP 2106.05(g), (f).  As well, it is using the Internet to gather data, which courts have recognized as well-understood, routine, and conventional.  See MPEP 2106.05(d); OIP Techs., 788 F.3d at 1363.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on 571-270-1006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/               Primary Examiner, Art Unit 2159